 Case 7:20-cr-00240 Document 59 Filed on 05/12/20 in TXSD Page 1 of 17
                                                                         1


1                 IN THE UNITED STATES BANKRUPTCY COURT

2                  FOR THE SOUTHERN DISTRICT OF TEXAS

3                             HOUSTON DIVISION

4    IN RE:                            §     CASE NO. 18-34658-H5-11
                                       §     HOUSTON, TEXAS
5    HOUTEX BUILDERS, LLC AND          §
     415 SHADYWOOD, LLC,               §     TUESDAY,
6                                      §     MARCH 28, 2020
                        DEBTORS.       §     10:56 A.M. TO 11:16 A.M.
7

8                      TELEPHONIC STATUS CONFERENCE

9
                 BEFORE THE HONORABLE JEFFREY P. NORMAN
10                   UNITED STATES BANKRUPTCY JUDGE

11

12       APPEARANCES:                           (SEE NEXT PAGE)

13       CASE MANAGER:                          TRACEY CONRAD

14       COURT RECORDER:                        TRACEY CONRAD

15

16

17

18

19

20                       TRANSCRIPTION SERVICE BY:

21                 JUDICIAL TRANSCRIBERS OF TEXAS, LLC
                         935 ELDRIDGE ROAD, #144
22                       SUGAR LAND, TEXAS 77478
                            Tel: 281-277-5325
23                     www.judicialtranscribers.com

24
         Proceedings recorded by electronic sound recording;
25          transcript produced by transcription service.




                      JUDICIAL TRANSCRIBERS OF TEXAS, LLC
 Case 7:20-cr-00240 Document 59 Filed on 05/12/20 in TXSD Page 2 of 17
                                                                         2


1                         TELEPHONIC APPEARANCES:

2

3    FOR THE DEBTORS:                  DIAMOND MCCARTHY, LLP
                                       Charles M. Rubio, Esq.
4                                      295 Madison Avenue
                                       27th Floor
5                                      New York, New York 10017

6    FOR HL BUILDERS/
     CD HOMES:                         FUQUA & ASSOCIATES, PC
7                                      Richard L. Fuqua, II, Esq.
                                       8558 Katy Freeway
8                                      Suite 119
                                       Houston, Texas 77024
9                                      713-960-0277

10
     FOR SPIRIT OF TEXAS BANK:         JACKSON WALKER, LLP
11                                     Bruce J. Ruzinsky, Esq.
                                       1401 McKinney Street
12                                     Suite 1900
                                       Houston, Texas 77010
13                                     713-752-4200

14
     FOR CHARLES FOSTER:               JONES MURRAY & BEATTY, LLP
15                                     Christopher R. Murray, Esq.
                                       4119 Montrose Blvd.
16                                     Suite 230
                                       Houston, Texas 77006
17                                     832-529-3027

18

19

20

21

22

23

24

25




                      JUDICIAL TRANSCRIBERS OF TEXAS, LLC
 Case 7:20-cr-00240 Document 59 Filed on 05/12/20 in TXSD Page 3 of 17
                                                                            3


1           HOUSTON, TEXAS; TUESDAY, MARCH 24, 2020; 10:58 A.M.

2                         (TELEPHONIC CONFERENCE)

3           (Audio begins abruptly.)

4                THE COURT:   Yeah, I know you're there.       I can see

5    you.    I know that Charles Rubio just joined us, but I don't

6    think he's got audio.     I think he needs to connect.        I will

7    get him.

8                Mr. Rubio, is that you?

9                MR. RUBIO:   Yes, Your Honor.

10               THE COURT:   Okay.    All right.   So is everyone

11   present on HouTex that we expect to be?        It’s prior to

12   11:00 o’clock.    We can get on the Record and get everything

13   taken care of.

14               MR. FUQUA:   Your Honor?

15               THE COURT:   Yes.

16               MR. FUQUA:   This is Dick Fuqua.

17               THE COURT:   So other than the three of you,

18   Mr. Fuqua, Mr. Rubio and Mr. Ruzinsky, is there anyone else

19   who we expect to be attending this hearing?

20               MR. FUQUA:   I think Chris Murray.

21               THE COURT:   All right.    Then let’s wait -- then

22   just out of an abundance of caution.        I’m sitting here.

23   Let’s just wait till --

24          (Phone noise.)

25               THE COURT:   Let’s wait till 11:00 o’clock.        And if




                      JUDICIAL TRANSCRIBERS OF TEXAS, LLC
 Case 7:20-cr-00240 Document 59 Filed on 05/12/20 in TXSD Page 4 of 17
                                                                         4


1    you guys can try not to talk over each other, try to keep

2    the noise down.

3               MR. RUZINSKY:    Yes, Your Honor.

4        (Pause in the proceedings.)

5               MR. RUBIO:    Your Honor, this is Charles Rubio.

6    Chris Murray just called me and he was trying to do the

7    join.me.   He was trying to call in on the original line and

8    he --

9               THE COURT:    Yeah.   So let me just take a few

10   minutes to bring everybody up-to-speed.         Free conference

11   calling basically has been overwhelmed by the stay-at-home

12   aspect of everyone and so we’re having to change our

13   conference calling numbers, but we got hit with this this

14   morning when we realized it was a problem.         So as a

15   practical matter, we’re going to have a new call-in number

16   probably starting tomorrow, but the Court has instituted its

17   COVID-19 protocol, so going forward hearings are going to be

18   cancelled unless specifically set by the Court and as long

19   as the protocol is in effect, we’ll be doing hearings

20   including presentation of evidence by video.

21              So Viewer 15, who is that?

22              MR. MURRAY:    Good morning, Judge.      Chris Murray.

23              THE COURT:    Okay.   Mr. Murray, you’re Viewer 15.

24              All right.    So it is just short of 11:00 o’clock,

25   but I’m going to go ahead and call HouTex Builders, LLC and




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
 Case 7:20-cr-00240 Document 59 Filed on 05/12/20 in TXSD Page 5 of 17
                                                                         5


1    all of the associated cases, which is 18-34658.

2                 Let me ask you now all to make your appearances on

3    the Record one at time and we’ll start with Mr. Fuqua, and

4    then we’ll go to Mr. Rubio, then Mr. Ruzinsky and then

5    Mr. Murray.    Go ahead, make your appearances please.

6                 MR. FUQUA:    Good morning, Your Honor.

7                 Dick Fuqua, F-U-Q-U-A.     I represent HL Builders

8    formerly known CD Homes.

9                 MR. RUBIO:    Good morning, Your Honor.

10                Charles Rubio, R-U-B-I-O, on behalf of HouTex

11   Builders, LLC, 415 Shadywood, LLC, and 2203 Looscan Lane,

12   LLC, the Debtors.

13                MR. RUZINSKY:     Good morning, Your Honor.

14                This is Bruce Ruzinsky for Spirit of Texas Bank.

15                MR. MURRAY:     Chris Murray for Charles Foster in

16   his individual capacity.

17                THE COURT:    All right.   I will tell you over the

18   weekend, I wrote -- I read Judge Rodriguez’s Opinion on the

19   involuntary.    My first impression after reading it was it

20   didn’t really do a whole lot to solve any of the issues in

21   this case.

22                So why don’t the parties -- and I’ll start with

23   Mr. Rubio.    What would you like to see happen especially

24   given the fact that we’re dealing with now the closure of

25   the courts at least for a couple of weeks?




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
 Case 7:20-cr-00240 Document 59 Filed on 05/12/20 in TXSD Page 6 of 17
                                                                               6


1                 MR. RUBIO:   Thank you, Your Honor.

2                 I had spoken to Mr. Fuqua about this about

3    scheduling things going forward and what we had discussed

4    and what I think makes sense is to break up the remaining

5    issues into parts, so the first part being a hearing to

6    determine what are the agreements between the Debtors and

7    HL Builders.

8                 THE COURT:   Sorry, Mr. Rubio.     You clicked out for

9    just a second.    I didn’t hear that last sentence.        You’re

10   going to need to repeat it for me.

11                MR. RUBIO:   Yes, Your Honor.    The first part would

12   be to establish what are the agreements between HL Builders

13   and each of the three Debtors.

14                THE COURT:   Okay.

15                MR. RUBIO:   As this Court is aware, there are --

16   there’s an investor and a contractor agreement between those

17   parties.     In the Rodriguez case, there were allegations made

18   that are modifications to those Contracts or modifications

19   and the Court can determine what those modifications may

20   have been.

21                One of the first steps would -- what would make

22   sense is to have a hearing to just determine what the

23   agreements are, what the provisions are between the parties,

24   and then the parties can then, based off of that, come back

25   and assert and defend claims based off the agreements.              The




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
 Case 7:20-cr-00240 Document 59 Filed on 05/12/20 in TXSD Page 7 of 17
                                                                             7


1    three kind of objections that we have pending are all

2    premised off of the terms of the agreements, so that to us

3    would be first step is establishing what those agreements

4    are.

5                 THE COURT:   All right.   So let me ask you and then

6    I’ll go around the room and ask the rest of the parties: How

7    much time -- and fortunately for you, with the cancelling of

8    every CLE that I’m supposed to be at, every conference I’m

9    supposed to be at, we have lots of free, open days now.             How

10   much time do I need to allocate for that setting?

11                MR. RUBIO:   I think it would be half a day or

12   possibly a full day.      I think it depends on what

13   (indiscernible) or how many witnesses HL Builders intends to

14   call.   We would call one witness, Mr. Foster.

15                THE COURT:   All right.   So let me turn to

16   Mr. Fuqua.    Do you agree that in determining which

17   agreements are applicable to the contracts between the

18   parties, is one day what you think you’ll need?

19                MR. FUQUA:   Well, I agree we need you to determine

20   what the relationship of the parties is and what their

21   agreements morphed into or became.        We sort of went through

22   that over about a three-day period with Judge Rodriguez.            I

23   think we will only have two or three witnesses.          I may need

24   to take a deposition of Mr. Foster.

25                One of the problems that Mr. Rubio and I reviewed




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
 Case 7:20-cr-00240 Document 59 Filed on 05/12/20 in TXSD Page 8 of 17
                                                                         8


1    yesterday is one aspect of Judge Rodriguez’s Opinion

2    probably requires me to take at least one, if not two or

3    three, more depositions with regard to the presentation to

4    you of what the deal became.      There’s no question that the

5    deal changed, and so I probably will need some discovery.

6                I’m reaching out to my client -- another lawyer

7    represents my client -- to try to nail down the issues that

8    I think need to be addressed before you.         I think I agree

9    with Mr. Rubio that Nos. 19, 20, 21, 13, 14, 17, but really

10   put 17 on the burner.

11               THE COURT:   And you’re talking about claims, I’m

12   assuming?

13               MR. FUQUA:   Yes, sir.

14               THE COURT:   Okay.

15               MR. FUQUA:   That’s what we talked about.

16               THE COURT:   Yeah.

17               MR. FUQUA:   No. 378, 379 and 380 will all be

18   determined at or about the same time because there’s no

19   reason to have motions to estimate when you’re going to

20   determine what the claim is itself.

21               THE COURT:   Okay.   So, I mean, from the Court’s

22   viewpoint, I guess the issue is: I need to enter some sort

23   of Scheduling Order that sets a discovery deadline and then

24   sets what I will call “Phase 1” for hearing.

25               So my question to you, Mr. Fuqua, is:        How long do




                      JUDICIAL TRANSCRIBERS OF TEXAS, LLC
 Case 7:20-cr-00240 Document 59 Filed on 05/12/20 in TXSD Page 9 of 17
                                                                            9


1    you need for discovery?     And then do you agree that Phase 1

2    will be limited to one day?

3                 MR. FUQUA:   That’s it.   I don’t know that one day

4    will work.    It took us three days in front of Judge

5    Rodriguez.    I think two days if we can have your full time.

6    In the Judge Rodriguez case, we had to bust it up over three

7    or four days.     I think --

8                 THE COURT:   And like I said, Fifth Circuit

9    Judicial Conference has been cancelled.         My Annual

10   Bankruptcy Judge Education has been cancelled.          Every

11   conference I was scheduled to go to and every day that I was

12   scheduled to be out has all basically been wiped off of my

13   calendar, so I have, at least at this point in time, two

14   uninterrupted weeks.

15                MR. FUQUA:   I just -- I think we may need to two

16   days because if it’s uninterrupted --

17                THE COURT:   Okay.

18                MR. FUQUA:   -- we can move forward very promptly.

19                THE COURT:   So how much time do you need for

20   discovery then?

21                MR. FUQUA:   I’d like about 30 days.       I don’t need

22   that -- well, I just need to sit and focus on what I need to

23   do.

24                THE COURT:   So if I enter an order that says we’re

25   having a preliminary hearing to determine the relationships




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
 Case 7:20-cr-00240 Document 59 Filed on 05/12/20 in TXSD Page 10 of 17
                                                                          10


1    between the various litigants and what agreements control, I

2    could say, “You have 30 days for discovery” and then

3    basically set two days of trial time?

4               MR. FUQUA:    I think that’s probably correct,

5    Judge.   What’s going to happen is: We’re going to get into

6    how the original documents morphed into something else and

7    that’s what I don’t -- depends on how high or how deep it

8    is, but I know you’re going to get evidence like that in

9    this trial.

10              THE COURT:    Okay.     And then it will take me some

11   time to rule.    And then there’d be Phase 2, which would be

12   the balance of whatever needs to be resolved.

13              MR. FUQUA:    I think you’re right, Judge.

14              THE COURT:    Okay.     So let me hear from the other

15   parties.

16              I’ll go back to Mr. Rubio.       Do you have any

17   disagreement with that sort of proposal and that sort of

18   Order?

19              MR. RUBIO:    No.     I think that 30 days for any

20   additional discovery is fine and two days for a trial on

21   determining what the agreements are, the terms of the

22   agreements are between the parties, I think that would be

23   more than sufficient.

24              THE COURT:    Okay.     But let me hear from the other

25   parties.




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
 Case 7:20-cr-00240 Document 59 Filed on 05/12/20 in TXSD Page 11 of 17
                                                                               11


1                 Mr. Ruzinsky, any objections?

2                 MR. RUZINSKY:   No objections at all, Your Honor.

3    Thank you.

4                 THE COURT:    All right.   And who -- anyone else

5    have any objections?

6         (No audible response.)

7                 THE COURT:    No?

8         (No audible response.)

9                 THE COURT:    Okay.   I know there are a couple other

10   parties that joined the conference.        Okay.

11                So other than that today, is there anything else

12   that I need to take up for you or make you aware of or tell

13   you what is happening relative to court hearings?

14                MR. FUQUA:    There are a couple of things, Judge.

15   This is Dick Fuqua.       There are a couple of things.

16                THE COURT:    Sure.

17                MR. FUQUA:    Mr. Ruzinsky and I have resolved

18   No. 441 and we would intend to give you an Agreed Order in

19   that regard.    The essence of our agreement is that we

20   withdraw our objection to the claim of Spirit Bank.           They

21   agree that any characterization that surrounded the payment

22   through Spirit of Texas Bank is not agreed against us.               In

23   other words, we want the right to come before you and say

24   that it was characterized as an expense of administration.

25   We want to prove to you it wasn’t an expense, that clearly




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
 Case 7:20-cr-00240 Document 59 Filed on 05/12/20 in TXSD Page 12 of 17
                                                                          12


1    they’re owed the money.

2                THE COURT:   Okay.   So if you upload an Agreed

3    Order on 441, I will sign it.

4                MR. RUZINSKY:    We will, Your Honor.

5                MR. FUQUA:   Yes, Your Honor.

6                MR. RUZINSKY:    This is Bruce Ruzinsky.       The exact

7    language that was agreed upon by the parties is that “The

8    Spirit of Texas Bank claim is allowed as filed, but such

9    allowance shall have no impact whatsoever on any challenge

10   by CD Homes to administrative expense status for the DIP

11   advances that funded any payment to Spirit of Texas Bank.”

12               THE COURT:   And that’s fine with me.

13               MR. RUZINSKY:    And that’s what the Agreed Order

14   will say.

15               THE COURT:   Okay.   So unless I hear from any party

16   on the phone, as soon as I see that Agreed Order, I’ll sign

17   it.

18               MR. FUQUA:   Your Honor, on 460, there was a

19   hearing today on an application for compensation by Diamond

20   McCarthy.   I attached with my Objection a Form of Order

21   agreed to by Diamond McCarthy and myself with regard to

22   waiving and preserving all objections that CD Homes and

23   HL Builders has to the allocations and the amounts of money,

24   but allowing them to draw down a portion -- all their

25   expenses and a portion of their fees.        That has been the




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
 Case 7:20-cr-00240 Document 59 Filed on 05/12/20 in TXSD Page 13 of 17
                                                                           13


1    same Agreed Order that we’ve had all the way through this

2    case.

3                 THE COURT:   Okay.   And so that is Docket No. 460.

4                 MR. FUQUA:   Yes, sir.

5                 THE COURT:   And I’m looking for your response and

6    I don’t see a response on the Docket.

7                 Where is that objection?     It’s 463.     So it’s the

8    Order that looks like -- hold on, let me pull it up.

9           (Pause in the proceedings.)

10                THE COURT:   Can you see that screen now?

11                MR. FUQUA:   I see it.   Yes, sir.

12                THE COURT:   That’s the Order you want me to sign?

13                MR. RUBIO:   Your Honor, this is Charles Rubio.

14   That is the form of the Agreed Order that we agreed to with

15   Mr. Fuqua.

16                THE COURT:   Okay.   Then I will sign that Order at

17   Docket No. 463 on the Objection as soon as I step down from

18   the Bench.

19                MR. RUBIO:   Your Honor, we also have the

20   Application for (indiscernible).        That’s Docket

21   461.    Your Honor, there are no objections filed.         My

22   understanding -- I mean, HL Builders and all other parties

23   are reserving their rights to object in connection with a

24   final fee application, but we would ask for the that Order

25   at (indiscernible) Application also be approved.




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
 Case 7:20-cr-00240 Document 59 Filed on 05/12/20 in TXSD Page 14 of 17
                                                                          14


1               MR. FUQUA:    We agree, Your Honor.

2               THE COURT:    Just so -- I’m sharing that Order with

3    you now.   You want me to grant that Order, correct?

4               MR. FUQUA:    Yes, sir, sometime.

5               MR. RUBIO:    That’s correct.

6         (Pause in the proceedings.)

7               THE COURT:    All right.    Okay.    Anything else that

8    I need to resolve at this point in time?

9               MR. FUQUA:    There are probably three other docket

10   numbers that we’ve not addressed, Your Honor.           One is

11   Docket 455.   I now have a list of just the personal fees.

12   Mr. Rubio (indiscernible 111231) resolved that --

13              THE COURT:    That is the --

14              MR. FUQUA:    -- a court hearing.

15              THE COURT:    That has to deal with the property,

16   correct?

17              MR. FUQUA:    Yes, sir.

18              THE COURT:    Okay.   So what do you want to do

19   relative to 455?

20              MR. FUQUA:    Why don’t we just pass it to another

21   status conference, sir?

22              THE COURT:    Can I just set that the same date that

23   I set the hearing on the first phase of our -- what are the

24   agreements and the relationships between the parties?

25              MR. FUQUA:    Makes perfect sense, Judge.




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
 Case 7:20-cr-00240 Document 59 Filed on 05/12/20 in TXSD Page 15 of 17
                                                                              15


1                THE COURT:   Okay.   Then I’ll do that as well.

2                MR. RUBIO:   Your Honor, there’s also a motion at

3    459.    It’s a motion to establish the DIP claim amounts.            I

4    had a -- there’s been an objection filed at 462, CD Homes.

5                THE COURT:   Uh-huh.

6                MR. RUBIO:   In conversation with Mr. Fuqua, my

7    understanding is that if we prevail on our (indiscernible),

8    then their objection will be rendered moot.          So what we

9    think makes sense is to just to continue this to determine

10   whether or not, you know, those claims are still going to be

11   disallowed, which would render their objection moot.           So in

12   short, we’d ask for it to be continued or passed to that

13   hearing date.

14               THE COURT:   All right.    Then I’ll continue that by

15   order to the same date as well.

16               MR. FUQUA:   Likewise No. 342, Your Honor.

17               THE COURT:   Let me get to 342 and see what that

18   is.    Bear with me for one second.

19               MR. FUQUA:   Yes, sir.

20          (Pause in the proceedings.)

21               THE COURT:   So 342 is the Corrected Amended Plan.

22               MR. FUQUA:   Yes, sir.

23               THE COURT:   Okay.   All right.

24               MR. FUQUA:   It seems to me it only makes sense to

25   postpone that till we get through the discovery and the




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
 Case 7:20-cr-00240 Document 59 Filed on 05/12/20 in TXSD Page 16 of 17
                                                                          16


1    trial -- initial trial before you.

2               THE COURT:    All right.    Anything further?

3               MR. FUQUA:    Not from HL Builders and CD Homes.

4    Thank you, sir.

5               MR. RUBIO:    Nothing further from the Debtors,

6    Your Honor.

7               THE COURT:    Anything from any of the parties?

8               MR. RUZINSKY:     Nothing further from Spirit of

9    Texas Bank, Your Honor.

10              THE COURT:    Mr. Murray?

11              MR. MURRAY:     Nothing else, Judge.      Thank you.

12              THE COURT:    All right.    Let me just go ahead and

13   recap then on the Record so that everyone is clear and I’m

14   clear and my notes are clear and so we don’t have any issues

15   and we’ll go from there.

16              I’m going to enter an Order basically for a 30-day

17   discovery deadline and then two days of trial time on what

18   we will call the “preliminary hearings” on the relationships

19   between the various adverse parties and the Agreements that

20   basically govern those relationships.

21              I then will look for an Agreed Order on Docket

22   No. 441.

23              I will enter the Order at Docket No. 463 as to

24   Docket No. 460.

25              I will sign the Order at 461.




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
 Case 7:20-cr-00240 Document 59 Filed on 05/12/20 in TXSD Page 17 of 17
                                                                            17


1               As to 455, 462 and 342, I am going to continue

2    each of those hearings to the same date that I set on the

3    preliminary hearing as to agreements between the parties and

4    the relationships between the parties.

5               Everybody in agreement with that?

6               MR. FUQUA:    Yes, sir.

7               MR. RUBIO:    Yes, sir.

8               THE COURT:    Okay.   Then I will do that as soon as

9    I step down from the Bench.

10              MR. RUBIO:    All right.    Thank you, Your Honor.

11              THE COURT:    All right.    Thank you.       You guys are

12   excused unless there’s something further.

13              MR. RUBIO:    No, thank you, Your Honor.

14              THE COURT:    All right.    Thank you.       Thank you for

15   calling in.

16        (Hearing adjourned at 11:16 a.m.)

17                                 * * * * *

18                 I certify that the foregoing is a correct

19   transcript to the best of my ability produced from the

20   electronic sound recording of the proceedings in the above-

21   entitled matter.

22   /S/ MARY D. HENRY
23   CERTIFIED BY THE AMERICAN ASSOCIATION OF
     ELECTRONIC REPORTERS AND TRANSCRIBERS, CET**337
24   JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     JTT TRANSCRIPT #62000
25   DATE FILED: APRIL 18, 2020




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
